Reed, J.,
delivered the opinion of the court.
Appellee obtained a decree against appellant for eighty-seven dollars and eighty-seven cents, the value of turpentine taken by appellant from trees included in a lease held by appellee.
Appellant contends that appellee had no right to recover, because the lease in question was not owned by him; it having been included in a sale of leases by a former owner to the Standard Naval Stores Company, a corporation, evidenced by an instrument of writing duly executed and recorded, and it never having been conveyed in writing by that company. It is in testimony that the former owner, Levi Anderson, did not intend to convey the lease to the Standard Naval Stores Company ; that it was never paid for, nor claimed, nor worked by the company ; and that it was included in the deed by a mistake.
It has been held in the case of Hancock County v. Imperial Naval Stores Co., 93 Miss. 822, 47 So. 177, 17 L. R. A. (N. S.) 693, 136 Am. St. Rep. 136, that a license or lease to go upon land and extract resin or turpentine from standing trees is not any interest in the land as land, and that the instrument granting the right does not pass such interest. In Jones v. Adams, 61 So. 420, it was held that a turpentine lease is personal property.
As the lease in this case is personal property, it was not necessary for it to have been reconveyed to Mr. Anderson by the Naval Stores Company in writing. In the instrument of writing purporting to transfer the lease in question the value of the lease is shown to be less than fifty dollars in amount; for the lease and two other leases are together listed at a total valuation of fifty dollars.
The refusal and failure by the Standard Naval Stores Company to pay for, claim, work, or in any way use the *352lease, or assert any right thereto, manifested its purpose not to recognize any ownership through the conveyance, nor any title which might be vested thereby, and further shows its purpose to release and return to Mr. Anderson any interest which may have passed to the company by the conveyance. The decision by the chancellor that the inclusion of the lease in the written transfer by Mr. Anderson to the Standard Naval Stores Company was a mistake, and that no title thereto passed,is sustained by evidence.
There is sufficient evidence to warrant the chancellor’s holding that appellant had no right to “cup” or “back-box” the trees by reason of the lease made to him subsequent to the original lease which passed to appellee.

Affirmed.